Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Elaine Spector on 2/10/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A method of tracking seizures in a user, comprising:
gathering, by a device, real-time data associated with the user,
the device being a smart watch,
the device including an interactive user interface to identify and confirm seizures, 
the interactive user interface for communication between the user and the device, and
the interactive user interface including at least a touchscreen for the user to input real-time responses to responsiveness testing, 
the real-time responses to the responsiveness testing to be input into a seizure tracking application associated with the device based on information corresponding to the real-time responses input by the user via the touchscreen, 
the information to be used to classify occurrence, type, severity, and duration of the seizure, 
the device including one or more of: 
one or more sensors to gather heart rate data, 

one or more sensors for physiological measurements;
providing, by the device and via the interactive user interface of the device, a seizure tracking function of the seizure tracking application,
the seizure tracking function of the seizure tracking application to be activated by the user or upon detecting an occurrence of a seizure;
administering, by the device, a first test associated with the responsiveness testing to determine whether there is seizure-related loss of consciousness,
the first test including prompting the user to tap on a target on the interactive user interface within a predetermined time, and 
the first test being repeated at regular intervals until the user is able to complete the first test
	administering, by the device and based on the user completing the first test, a second test associated with the responsiveness testing, to assess whether the user is experiencing seizure-related impairment of awareness 
the second test including prompting the user by providing for display a tap pattern and requiring the user to repeat the tap pattern, 
the first test and second test being repeated based on one or more of:
incorrect input, or
unresponsiveness, and
the second test being repeated at regular intervals until the user is able to complete  the second test, to determine a duration of the seizure-related impairment of awareness
gathering, by the device, the real-time responses to the responsiveness testing for detecting seizure-related loss of consciousness and/or seizure-related impairment of awareness

determining, by the device and based on the real-time data and the responsiveness testing, information associated with the occurrence, type, severity, and duration of the seizure;
providing, by the device, one or more post-seizure questions to be answered by the user post-seizure;
receiving, by the device, one or more answers to the one or more post-seizure questions to confirm and validate the occurrence, type, severity, and duration of the seizure;
transmitting, by the device, the real-time data, the real-time responses, the one or more answers to the one or more post-seizure questions, and information associated with the occurrence, type, severity, and duration of the seizure; and
receiving, by the device, information related to modification of one or more of lifestyle, medical adherence, or other habits that could affect a risk of subsequent seizures.

2. 	(Previously Presented) The method of claim 1, further comprising: 
transmitting an alert to a contact depending on the duration and the severity of the seizure associated with the user.

3-4. 	(Canceled)

5. 	(Previously Presented) The method of claim 1, further comprising: 
providing a journal feature to the user for recording information related to the seizure including triggers and medications.

6. 	(Previously Presented) The method of claim 1, further comprising: 
transmitting an alert if the user has been experiencing the seizure for a time period greater than a predetermined period of time.



8. 	(Currently Amended) A smart watch, comprising:
one or more sensors to record user movement data and heart rate data associated with a user of the smart watch for a predetermined period of time;
an interactive user interface to identify and confirm seizures, 
the interactive user interface for communication between the user and the smart watch, and
the interactive user interface including at least a touchscreen for the user to input real-time responses to responsiveness testing,
the real-time responses to the responsiveness testing to be input into a seizure tracking application associated with the smart watch based on information corresponding to the real-time responses input by the user via the touchscreen, 
the information to be used to classify occurrence, type, severity, and duration of the seizure;
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
provide, via the interactive user interface of the smart watch, a seizure tracking function of the seizure tracking application,
the seizure tracking function to be activated by the user or upon detecting an occurrence of a seizure;
prompt, via the interactive user interface, the user of the smart watch to confirm the user of the smart watch wants to track the seizure associated with the user;
administer a first test associated with the responsiveness testing to determine whether there is seizure-related loss of consciousness,
the first test including prompting the user to tap on a target on the interactive user interface within a predetermined time, and 

	administer, based on the user completing the first test, a second test associated with the responsiveness testing, to assess whether the user is experiencing seizure-related impairment of awareness 
the second test including prompting the user  by providing for display a tap pattern and requiring the user to repeat the tap pattern, 
the first test and second test being repeated based on one or more of:
incorrect input, or
unresponsiveness, and
the second test being repeated at regular intervals until the user is able to complete  the second test, to determine a duration of the seizure-related impairment of awareness
record the real-time responses to the responsiveness testing for detecting seizure-related loss of consciousness and/or seizure-related impairment of awareness
the real-time responses to the responsiveness testing being used to detect the occurrence, type, severity, and duration of the seizure; 
determine, based on the real-time responses to the responsiveness testing, information associated with the occurrence, type, severity, and duration of the seizure;
prompt, via the interactive user interface, the user of the smart watch to complete one or more post-seizure questions to be answered by the user post-seizure;
receive one or more answers to the one or more post-seizure questions to confirm and validate the occurrence, type, severity, and duration of the seizure;
record, via the interactive user interface, the one or more answers to the one or more the post-seizure questions;
the user movement data, the heart rate data, responsiveness, the one or more answers to the one or more post-seizure questions, and information associated with the occurrence, type, severity, and duration of the seizure; and
receive information related to modification of one or more of lifestyle, medical adherence, or other habits that could affect a risk of subsequent seizures.

9. 	(Previously Presented) The smart watch of claim 8, where the one or more processors are further configured to: 
transmit an alert to a predetermined contact depending on the duration and the severity of the seizure associated with the user.

10-11. 	(Canceled)

12. 	(Previously Presented) The smart watch of claim 8, where the one or more processors are further configured to:
provide a journal feature to the user of the smart watch for recording information related to the seizure associated with the user including triggers and medications.

13. 	(Previously Presented) The smart watch of claim 8, where the one or more processors are further configured to: 
transmit an alert if the user has been experiencing the seizure for a time period greater than the predetermined period of time.

14. 	(Previously Presented) The smart watch of claim 8, where the one or more processors are further configured to: 
transmit an alert to a predetermined care giver if the user is non-responsive to prompts.


one or more instructions that, when executed by one or more processors, cause the one or more processors to:
provide, via an interactive user interface of a smart watch, a seizure tracking function of an application associated with the smart watch,
the interactive user interface including at least a touchscreen for a user to input real-time responses to responsiveness testing, 
the real-time responses to the responsiveness testing to be input into the application associated with the smart watch based on information corresponding to the real-time responses input by the user via the touchscreen,
the information to be used to classify occurrence, type, severity, and duration of the seizure,
the seizure tracking function to be activated by the user or upon detecting an occurrence of a seizure;
prompt the user, via the interactive user interface of the smart watch, to confirm the user wants to track the seizure;
administer a first test associated with the responsiveness testing to determine whether there is seizure-related loss of consciousness,
the first test including prompting the user to tap on a target on the interactive user interface within a predetermined time, and 
the first test being repeated at regular intervals until the user is able to complete the first test
	administer, based on the user completing the first test, a second test associated with the responsiveness testing, to assess whether the user is experiencing seizure-related impairment of awareness 
by providing for display a tap pattern and requiring the user to repeat the tap pattern
the first test and second test being repeated based on one or more of:
incorrect input, or
unresponsiveness, and
the second test being repeated at regular intervals until the user is able to complete  the second test, to determine a duration of the seizure-related impairment of awareness
record real-time responses to the first test and the second test,
the real-time responses to the responsiveness testing being used to detect the occurrence, type, severity, and duration of the seizure;
determine, based on the real-time responses to the responsiveness testing, information associated with the occurrence, type, severity, and duration of the seizure;
prompt the user to answer, post-seizure, one or more post-seizure questions;
record one or more answers to the one or more post-seizure questions to confirm and validate the occurrence, type, severity, and duration of the seizure;
transmit user movement data, heart rate data, responsiveness, the one or more answers to the one or more post-seizure questions, and information associated with the occurrence, type, severity, and duration of the seizure; and
receive information for modification of one or more of lifestyle, medical adherence, or other habits that could affect a risk of subsequent seizures.

16. 	(Previously Presented) The non-transitory computer readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
transmit an alert to a predetermined contact based on the duration and the severity of the seizure associated with the user.

17-18. 	(Canceled)

19. 	(Previously Presented) The non-transitory computer readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
transmit an alert if the user has been experiencing the seizure for a time period greater than a predetermined period of time.

20. 	(Previously Presented) The non-transitory computer readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
transmit an alert to a predetermined care giver if the user is non-responsive to prompts.

21.	(Previously Presented) The method of claim 1, further comprising:
providing a daily prompt to the user of the smart watch to input information associated with occurrence of the seizure or missed medication.

22.	(Previously Presented) The method of claim 1, further comprising:
determining a trigger factor based upon information gathered via the smart watch.

23.	(Currently Amended) The method of claim 1, further comprising:
collecting baseline data associated with the user upon initiation of the application associated with the smart watch,
the baseline data including data associated with responses to the[[a]] memory test.

24.	(Previously Presented) The smart watch of claim 8, where the one or more processors are further configured to:

provide a notification to a predetermined contact if the seizure continues beyond the predetermined period of time.

25.	(Previously Presented) The smart watch of claim 8, where the one or more processors are further configured to:
collect baseline data associated with the user upon initiation of the application associated with the smart watch,
the baseline data including data associated with responses to the memory test, and
the data associated with the responses to the memory test corresponding to a previous response to the memory test.

26.	(Previously Presented) The non-transitory computer readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
collect baseline data associated with the user upon initiation of the application associated with the smart watch,
the baseline data including data associated with responses to the memory test, and
the data associated with the responses to the memory test corresponding to a previous response to the memory test.

27. 	(Previously Presented) The non-transitory computer readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
record metrics associated with one or more sensor devices of the smart watch during the seizure for a predetermined period of time; and


28.	(Currently Amended) The method of claim 1, wherein the responsiveness testing includes tapping on the target on the touchscreen according to [[a]] the tap pattern.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does disclose a combination responsiveness and memory tests administered on a touchscreen of smart watch where the first responsiveness test is repeated until the user is able to correctly respond by tapping on a target.  The correct response on the first test triggering a second memory test where user is shown a tap pattern and user must repeat the tap pattern.  The second test also repeated until the user is able to correctly respond.  Osorio (US 2012/0083700) teaches administering multiple during seizure to determine responsiveness and awareness (Osorio [0086-0089; 0132]) but does not teach a sequential order to these test where second memory test is initiated based on correctly responding to a first responsiveness test.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792